UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto . Commission file number 333-167960 RAPID HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9903 Santa Monica Blvd. #346, Beverly Hills, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (310) 469-4408 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 per share Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o As ofApril 13, 2011, there were 2,818,000shares of Common Stock, par value $0.0001 per share, outstanding. 1 RAPID HOLDINGS, INC. Pages Part I FINANCIAL INFORMATION Item 1. Financial Statements. Consolidated Balance Sheets as of February 28, 2011 (unaudited) and May 31, 2010 3 Consolidated Statement of Operations for the three and nine months ended February 28, 2011 (unaudited) and for the period March 22, 2010 (Inception) to February 28, 2011 (unaudited) 4 Consolidated Statement of Stockholder’sEquityfor the period March 22, 2010 (Inception) to February 28, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended February 28, 2011 (unaudited) and for the period March 22, 2010 (Inception) to February 28, 2011 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 18 Item 4. Controls and Procedures. 18 Part II OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. (Removed and Reserved) 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 2 Item 1. Financial Statements. RAPID HOLDINGS, INC. (a development stage company) CONSOLIDATED BALANCE SHEETS ASSETS February 28, 2011 May 31, 2010 (Unaudited) CURRENT ASSETS Cash $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ $ Total Current Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock: $0.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common Stock: $0.0001 par value; 500,000,000 shares authorized; 2,818,000 shares issued and outstanding, respectively Additional Paid-In Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS'EQUITY $ $ See accompanying notes to the consolidated financial statements. 3 RAPID HOLDINGS, INC. (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the period from Three Months Nine Months March 22, 2010 Ending Ending (Inception) to February 28, 2011 February 28, 2011 February 28, 2011 REVENUE EARNED DURING THE DEVELOPMENT STAGE $
